DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitations wherein the reflection layer includes a plurality of patterns and a plurality of openings defined between adjacent patterns of the plurality of patterns, and positions of the plurality of openings are corresponding to positions of the plurality of pixel display areas; and wherein the reflection layer is located between the base substrate and the plurality of light emitting units, and a source-drain metal layer or a gate metal layer in the display substrate is reused as the reflection layer. These limitations are not supported in the specification as filed. 

    PNG
    media_image1.png
    715
    1026
    media_image1.png
    Greyscale

Figure 4 shows the limitations of claim 1 as described in the specification. Specifically [0056] states that the source-drain metal layer (208) or the gate metal layer (207) can be reused as the reflection layer. Based on the specification and Fig. 4 the openings formed in gate metal layer (207) are not formed such that “positions of the plurality of openings are corresponding to positions of the plurality of pixel display areas.” In contrast the gate metal layer pattern is formed to overlap with the pixel display layer and the opening in the layer are not formed to correspond to the positions of the pixel display area. Claims 2, and 6-9 depend from this claim and therefore inherit its deficiencies. Appropriate action is required and these claims have not been examined on the merits.

Allowable Subject Matter

Claims 10-13 and 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 recites the limitations the display is a bottom emission type display substrate wherein the reflection layer includes a plurality of patterns and a plurality of openings defined between adjacent patterns of the plurality of patterns, and positions of the plurality of openings are corresponding to positions of the plurality of pixel display areas; and wherein the reflection layer is directly disposed on a surface of the base substrate on a side away from the plurality of light emitting units. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 11 and 12 depend from this claim and are allowable for at least that reason.
Claim 13 recites the limitations forming a reflection layer in such a manner that the reflection layer includes a plurality of patterns and a plurality of openings defined between adjacent patterns of the plurality of patterns, and positions of the plurality of openings are corresponding to positions of the plurality of pixel display areas; wherein the method further includes: forming a pixel definition layer via exposure with a first mask; wherein the forming a reflection layer, includes: forming the reflection layer via exposure with the same first mask. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 15-17 depend from this claim and are allowable for at least that reason.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        07/27/22